LOGUE, J.
The appellant seeks review of the trial court’s Second Amended Final Judgment in favor of the appellee and raises issues involving evidentiary and factual disputes. However, there is no transcript of the proceedings. As such, we must affirm. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla. 1979) (“Without a record of the trial proceedings, the appellate court can not properly resolve the underlying factual issues so as to conclude that the trial court’s judgment is not supported by the evidence or by an alternative theory. Without knowing the factual context, neither can an appellate court reasonably conclude that the trial judge so misconceived the law as to require reversal.”); Shojaie v. Gables Court Prof'l Ctr., Inc., 974 So.2d 1140, 1142 (Fla. 3d DCA 2008) (noting that without a transcript of the trial proceedings, “we are unable to evaluate the evidence and testimony presented at trial to ascertain whether or not the trial court’s findings and reasoning ... were well-founded”); Gleim v. Gleim, 176 So.2d 610, 611 (Fla. 3d DCA 1965) (“It is the responsibility and duty of the appellant to provide the appellate court with a record sufficient to review the matter assigned ....”).
Affirmed.